                    1
                    2
                    3
                    4
                    5
                    6
                    7
                    8                             UNITED STATES DISTRICT COURT
                    9                            CENTRAL DISTRICT OF CALIFORNIA
                 10
                 11     DAVID DOUGHERTY, an individual,               Case No. CV 19-05504-JAK
                 12                                                   (MRWx)
                                                PLAINTIFF,
                 13                       vs.
                 14                                                   STIPULATED PROTECTIVE
                        MORGAN STANLEY SMITH                          ORDER
                        BARNEY, LLC, a Delaware limited
                 15     liability company; and DOES 1-50              (MRW VERSION 4/19)
                        inclusive,                                    ‫ ܆‬Check if submitted without
                 16                                                   material modifications to MRW form
                                                DEFENDANTS.
                 17
                 18
                 19
                 20
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA

                        DB2/ 37428241.4               STIPULATED PROTECTIVE ORDER
                    1   1.       INTRODUCTION
                    2            1.1      PURPOSES AND LIMITATIONS
                    3            Discovery in this action is likely to involve production of confidential,
                    4   proprietary, or private information for which special protection from public
                    5   disclosure and from use for any purpose other than prosecuting this litigation may
                    6   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                    7   enter the following Stipulated Protective Order. The parties acknowledge that this
                    8   Order does not confer blanket protections on all disclosures or responses to
                    9   discovery and that the protection it affords from public disclosure and use extends
                 10     only to the limited information or items that are entitled to confidential treatment
                 11     under the applicable legal principles. The parties further acknowledge, as set forth
                 12     in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                 13     file confidential information under seal; Civil Local Rule 79-5 sets forth the
                 14     procedures that must be followed and the standards that will be applied when a
                 15     party seeks permission from the court to file material under seal.
                 16
                 17              1.2      GOOD CAUSE STATEMENT
                 18              Plaintiff David Dougherty alleges that Defendant Morgan Stanley Smith
                 19     Barney, LLC discriminated against him on the basis of his age and taking medical
                 20     leave. Plaintiff also alleges that many of his clients were re-assigned to a younger
                 21     Financial Advisor. Throughout Plaintiff David Dougherty’s employment with
                 22     Defendant Morgan Stanley Smith Barney, LLC, he has worked in Morgan
                 23     Stanley’s Global Wealth Management Division. This Division provides wealth
                 24     management, financial planning, and professional portfolio management among
                 25     other services to Morgan Stanley’s clients. As a result of his job duties, Plaintiff
                 26     regularly has accessed and corresponded with his supervisors and co-workers about
                 27     sensitive financial and other confidential client information and proprietary data
                 28     that Morgan Stanley is obligated by law to maintain confidentially and securely,
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                     1
                        DB2/ 37428241.4                STIPULATED PROTECTIVE ORDER
                    1   and as a current employee he continues to have access to such information and data.
                    2   In addition, Plaintiff has requested in discovery confidential and private
                    3   compensation and revenue generation information of other Morgan Stanley
                    4   employees. The Parties assert that good cause exists for the entry of this pretrial
                    5   Protective Order, because Parties believe that discovery will likely involve
                    6   production of documents and communications containing this sensitive financial
                    7   and other confidential client and employee information.
                    8
                    9   2.       DEFINITIONS
                 10              2.1      Action: David Dougherty v. Morgan Stanley Smith Barney, LLC,
                 11     United States District Court, Central District, Case No. 2:19-cv-05504-JAK-MRW.
                 12              2.2      Challenging Party: a Party or Non-Party that challenges the
                 13     designation of information or items under this Order.
                 14              2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                 15     how it is generated, stored or maintained) or tangible things that qualify for
                 16     protection under Federal Rule of Civil Procedure 26(c), and as specified above in
                 17     the Good Cause Statement.
                 18              2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
                 19     their support staff).
                 20              2.5      Designating Party: a Party or Non-Party that designates information or
                 21     items that it produces in disclosures or in responses to discovery as
                 22     “CONFIDENTIAL.”
                 23              2.6      Disclosure or Discovery Material: all items or information, regardless
                 24     of the medium or manner in which it is generated, stored, or maintained (including,
                 25     among other things, testimony, transcripts, and tangible things), that are produced
                 26     or generated in disclosures or responses to discovery in this matter.
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      2
                        DB2/ 37428241.4                 STIPULATED PROTECTIVE ORDER
                    1            2.7      Expert: a person with specialized knowledge or experience in a matter
                    2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    3   an expert witness or as a consultant in this Action.
                    4            2.8      House Counsel: attorneys who are employees of a party to this Action.
                    5   House Counsel does not include Outside Counsel of Record or any other outside
                    6   counsel.
                    7            2.9      Non-Party: any natural person, partnership, corporation, association,
                    8   or other legal entity not named as a Party to this action.
                    9            2.10 Outside Counsel of Record: attorneys who are not employees of a
                 10     party to this Action but are retained to represent or advise a party to this Action and
                 11     have appeared in this Action on behalf of that party or are affiliated with a law firm
                 12     which has appeared on behalf of that party, and includes support staff.
                 13              2.11 Party: any party to this Action, including all of its officers, directors,
                 14     employees, consultants, retained experts, and Outside Counsel of Record (and their
                 15     support staffs).
                 16              2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                 17     Discovery Material in this Action.
                 18              2.13 Professional Vendors: persons or entities that provide litigation
                 19     support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                 20     demonstrations, and organizing, storing, or retrieving data in any form or medium)
                 21     and their employees and subcontractors.
                 22              2.14 Protected Material: any Disclosure or Discovery Material that is
                 23     designated as “CONFIDENTIAL.”
                 24              2.15 Receiving Party: a Party that receives Disclosure or Discovery
                 25     Material from a Producing Party.
                 26
                 27     3.       SCOPE
                 28              The protections conferred by this Stipulation and Order cover not only
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      3
                        DB2/ 37428241.4                 STIPULATED PROTECTIVE ORDER
                    1   Protected Material (as defined above), but also (1) any information copied or
                    2   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                    3   compilations of Protected Material; and (3) any testimony, conversations, or
                    4   presentations by Parties or their Counsel that might reveal Protected Material.
                    5            Any use of Protected Material at trial will be governed by the orders of the
                    6   trial judge. This Order does not govern the use of Protected Material at trial.
                    7
                    8   4.       DURATION
                    9            Even after final disposition of this litigation, the confidentiality obligations
                 10     imposed by this Order will remain in effect until a Designating Party agrees
                 11     otherwise in writing or a court order otherwise directs. Final disposition will be
                 12     deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                 13     with or without prejudice; and (2) final judgment herein after the completion and
                 14     exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                 15     including the time limits for filing any motions or applications for extension of time
                 16     pursuant to applicable law.
                 17
                 18     5.       DESIGNATING PROTECTED MATERIAL
                 19              5.1      Exercise of Restraint and Care in Designating Material for Protection.
                 20     Each Party or Non-Party that designates information or items for protection under
                 21     this Order must take care to limit any such designation to specific material that
                 22     qualifies under the appropriate standards. The Designating Party must designate for
                 23     protection only those parts of material, documents, items, or oral or written
                 24     communications that qualify so that other portions of the material, documents,
                 25     items, or communications for which protection is not warranted are not swept
                 26     unjustifiably within the ambit of this Order.
                 27              Mass, indiscriminate, or routinized designations are prohibited. Designations
                 28     that are shown to be clearly unjustified or that have been made for an improper
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      4
                        DB2/ 37428241.4                 STIPULATED PROTECTIVE ORDER
                    1   purpose (e.g., to unnecessarily encumber the case development process or to
                    2   impose unnecessary expenses and burdens on other parties) may expose the
                    3   Designating Party to sanctions.
                    4            If it comes to a Designating Party’s attention that information or items that it
                    5   designated for protection do not qualify for protection, that Designating Party must
                    6   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                    7            5.2      Manner and Timing of Designations. Except as otherwise provided in
                    8   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                    9   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                 10     under this Order must be clearly so designated before the material is disclosed or
                 11     produced.
                 12              Designation in conformity with this Order requires:
                 13              (a)      for information in documentary form (e.g., paper or electronic
                 14     documents, but excluding transcripts of depositions or other pretrial or trial
                 15     proceedings), that the Producing Party affix at a minimum, the legend
                 16     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page that
                 17     contains protected material. If only a portion or portions of the material on a page
                 18     qualifies for protection, the Producing Party also must clearly identify the protected
                 19     portion(s) (e.g., by making appropriate markings in the margins).
                 20              A Party or Non-Party that makes original documents available for inspection
                 21     need not designate them for protection until after the inspecting Party has indicated
                 22     which documents it would like copied and produced. During the inspection and
                 23     before the designation, all of the material made available for inspection will be
                 24     deemed “CONFIDENTIAL.” After the inspecting Party has identified the
                 25     documents it wants copied and produced, the Producing Party must determine
                 26     which documents, or portions thereof, qualify for protection under this Order. Then,
                 27     before producing the specified documents, the Producing Party must affix the
                 28     “CONFIDENTIAL legend” to each page that contains Protected Material. If only a
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      5
                        DB2/ 37428241.4                 STIPULATED PROTECTIVE ORDER
                    1   portion or portions of the material on a page qualifies for protection, the Producing
                    2   Party also must clearly identify the protected portion(s) (e.g., by making
                    3   appropriate markings in the margins).
                    4            (b)      for testimony given in depositions that the Designating Party identify
                    5   the Disclosure or Discovery Material on the record, before the close of the
                    6   deposition all protected testimony.
                    7            (c)      for information produced in some form other than documentary and
                    8   for any other tangible items, that the Producing Party affix in a prominent place on
                    9   the exterior of the container or containers in which the information is stored the
                 10     legend “CONFIDENTIAL.” If only a portion or portions of the information
                 11     warrants protection, the Producing Party, to the extent practicable, will identify the
                 12     protected portion(s).
                 13              5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                 14     failure to designate qualified information or items does not, standing alone, waive
                 15     the Designating Party’s right to secure protection under this Order for such
                 16     material. Upon timely correction of a designation, the Receiving Party must make
                 17     reasonable efforts to assure that the material is treated in accordance with the
                 18     provisions of this Order.
                 19
                 20     6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                 21              6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                 22     designation of confidentiality at any time that is consistent with the Court’s
                 23     Scheduling Order.
                 24              6.2      Meet and Confer. The Challenging Party will initiate the dispute
                 25     resolution process (and, if necessary, file a discovery motion) under Local Rule
                 26     37.1 et seq.
                 27              6.3      The burden of persuasion in any such challenge proceeding will be on
                 28     the Designating Party. Frivolous challenges, and those made for an improper
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      6
                        DB2/ 37428241.4                  STIPULATED PROTECTIVE ORDER
                    1   purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                    2   parties) may expose the Challenging Party to sanctions. Unless the Designating
                    3   Party has waived or withdrawn the confidentiality designation, all parties will
                    4   continue to afford the material in question the level of protection to which it is
                    5   entitled under the Producing Party’s designation until the Court rules on the
                    6   challenge.
                    7
                    8   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                    9            7.1      Basic Principles. A Receiving Party may use Protected Material that is
                 10     disclosed or produced by another Party or by a Non-Party in connection with this
                 11     Action only for prosecuting, defending, or attempting to settle this Action. Such
                 12     Protected Material may be disclosed only to the categories of persons and under the
                 13     conditions described in this Order. When the Action has been terminated, a
                 14     Receiving Party must comply with the provisions of section 13 below (FINAL
                 15     DISPOSITION).
                 16              Protected Material must be stored and maintained by a Receiving Party at a
                 17     location and in a secure manner that ensures that access is limited to the persons
                 18     authorized under this Order.
                 19              7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                 20     otherwise ordered by the court or permitted in writing by the Designating Party, a
                 21     Receiving Party may disclose any information or item designated
                 22     “CONFIDENTIAL” only to:
                 23              (a)      the Receiving Party’s Outside Counsel of Record in this Action, as
                 24     well as employees of said Outside Counsel of Record to whom it is reasonably
                 25     necessary to disclose the information for this Action;
                 26              (b)      the officers, directors, and employees (including House Counsel) of
                 27     the Receiving Party to whom disclosure is reasonably necessary for this Action;
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      7
                        DB2/ 37428241.4                 STIPULATED PROTECTIVE ORDER
                    1            (c)      Experts (as defined in this Order) of the Receiving Party to whom
                    2   disclosure is reasonably necessary for this Action and who have signed the
                    3   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    4            (d)      the Court and its personnel;
                    5            (e)      court reporters and their staff;
                    6            (f)      professional jury or trial consultants, mock jurors, and Professional
                    7   Vendors to whom disclosure is reasonably necessary for this Action and who have
                    8   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                    9            (g)      the author or recipient of a document containing the information or a
                 10     custodian or other person who otherwise possessed or knew the information;
                 11              (h)      during their depositions, witnesses ,and attorneys for witnesses, in the
                 12     Action to whom disclosure is reasonably necessary provided: (1) the deposing party
                 13     requests that the witness sign the form attached as Exhibit A hereto; and (2) they
                 14     will not be permitted to keep any confidential information unless they sign the
                 15     “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
                 16     agreed by the Designating Party or ordered by the court. Pages of transcribed
                 17     deposition testimony or exhibits to depositions that reveal Protected Material may
                 18     be separately bound by the court reporter and may not be disclosed to anyone
                 19     except as permitted under this Stipulated Protective Order; and
                 20              (i)      any mediator or settlement officer, and their supporting personnel,
                 21     mutually agreed upon by any of the parties engaged in settlement discussions.
                 22
                 23     8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                 24     IN OTHER LITIGATION
                 25              If a Party is served with a subpoena or a court order issued in other litigation
                 26     that compels disclosure of any information or items designated in this Action as
                 27     “CONFIDENTIAL,” that Party must:
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                         8
                        DB2/ 37428241.4                  STIPULATED PROTECTIVE ORDER
                    1            (a)      promptly notify in writing the Designating Party. Such notification
                    2   will include a copy of the subpoena or court order;
                    3            (b)      promptly notify in writing the party who caused the subpoena or order
                    4   to issue in the other litigation that some or all of the material covered by the
                    5   subpoena or order is subject to this Protective Order. Such notification will include
                    6   a copy of this Stipulated Protective Order; and
                    7            (c)      cooperate with respect to all reasonable procedures sought to be
                    8   pursued by the Designating Party whose Protected Material may be affected.
                    9            If the Designating Party timely seeks a protective order, the Party served with
                 10     the subpoena or court order will not produce any information designated in this
                 11     action as “CONFIDENTIAL” before a determination by the court from which the
                 12     subpoena or order issued, unless the Party has obtained the Designating Party’s
                 13     permission. The Designating Party will bear the burden and expense of seeking
                 14     protection in that court of its confidential material and nothing in these provisions
                 15     should be construed as authorizing or encouraging a Receiving Party in this Action
                 16     to disobey a lawful directive from another court.
                 17
                 18     9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                 19     PRODUCED IN THIS LITIGATION
                 20              (a)      The terms of this Order are applicable to information produced by a
                 21     Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                 22     produced by Non-Parties in connection with this litigation is protected by the
                 23     remedies and relief provided by this Order. Nothing in these provisions should be
                 24     construed as prohibiting a Non-Party from seeking additional protections.
                 25              (b)      In the event that a Party is required, by a valid discovery request, to
                 26     produce a Non-Party’s confidential information in its possession, and the Party is
                 27     subject to an agreement with the Non-Party not to produce the Non-Party’s
                 28     confidential information, then the Party will:
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                        9
                        DB2/ 37428241.4                  STIPULATED PROTECTIVE ORDER
                    1                     (1)   promptly notify in writing the Requesting Party and the Non-
                    2   Party that some or all of the information requested is subject to a confidentiality
                    3   agreement with a Non-Party;
                    4                     (2)   promptly provide the Non-Party with a copy of the Stipulated
                    5   Protective Order in this Action, the relevant discovery request(s), and a reasonably
                    6   specific description of the information requested; and
                    7                     (3)   make the information requested available for inspection by the
                    8   Non-Party, if requested.
                    9            (c)      If the Non-Party fails to seek a protective order from this court within
                 10     14 days of receiving the notice and accompanying information, the Receiving Party
                 11     may produce the Non-Party’s confidential information responsive to the discovery
                 12     request. If the Non-Party timely seeks a protective order, the Receiving Party will
                 13     not produce any information in its possession or control that is subject to the
                 14     confidentiality agreement with the Non-Party before a determination by the court.
                 15     Absent a court order to the contrary, the Non-Party will bear the burden and
                 16     expense of seeking protection in this court of its Protected Material.
                 17
                 18     10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                 19              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                 20     Protected Material to any person or in any circumstance not authorized under this
                 21     Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                 22     writing the Designating Party of the unauthorized disclosures, (b) use its best
                 23     efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                 24     person or persons to whom unauthorized disclosures were made of all the terms of
                 25     this Order, and (d) request such person or persons to execute the “Acknowledgment
                 26     and Agreement to Be Bound” that is attached hereto as Exhibit A.
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                      10
                        DB2/ 37428241.4                  STIPULATED PROTECTIVE ORDER
                    1   11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    2   PROTECTED MATERIAL
                    3            When a Producing Party gives notice to Receiving Parties that certain
                    4   inadvertently produced material is subject to a claim of privilege or other
                    5   protection, the obligations of the Receiving Parties are those set forth in Federal
                    6   Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
                    7   whatever procedure may be established in an e-discovery order that provides for
                    8   production without prior privilege review. Pursuant to Federal Rule of Evidence
                    9   502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
                 10     of a communication or information covered by the attorney-client privilege or work
                 11     product protection, the parties may incorporate their agreement in the stipulated
                 12     protective order submitted to the court.
                 13
                 14     12.      MISCELLANEOUS
                 15              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                 16     person to seek its modification by the Court in the future.
                 17              12.2 Right to Assert Other Objections. By stipulating to the entry of this
                 18     Protective Order no Party waives any right it otherwise would have to object to
                 19     disclosing or producing any information or item on any ground not addressed in
                 20     this Stipulated Protective Order. Similarly, no Party waives any right to object on
                 21     any ground to use in evidence of any of the material covered by this Protective
                 22     Order.
                 23              12.3 Filing Protected Material. A Party that seeks to file under seal any
                 24     Protected Material must comply with Civil Local Rule 79-5. Protected Material
                 25     may only be filed under seal pursuant to a court order authorizing the sealing of the
                 26     specific Protected Material at issue. If a Party's request to file Protected Material
                 27     under seal is denied by the court, then the Receiving Party may file the information
                 28     in the public record unless otherwise instructed by the court.
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                   11
                        DB2/ 37428241.4               STIPULATED PROTECTIVE ORDER
                    1
                    2   13.      FINAL DISPOSITION
                    3            After the final disposition of this Action, as defined in paragraph 4, within 60
                    4   days of a written request by the Designating Party, each Receiving Party must
                    5   return all Protected Material to the Producing Party or destroy such material. As
                    6   used in this subdivision, “all Protected Material” includes all copies, abstracts,
                    7   compilations, summaries, and any other format reproducing or capturing any of the
                    8   Protected Material. Whether the Protected Material is returned or destroyed, the
                    9   Receiving Party must submit a written certification to the Producing Party (and, if
                 10     not the same person or entity, to the Designating Party) by the 60 day deadline that
                 11     (1) identifies (by category, where appropriate) all the Protected Material that was
                 12     returned or destroyed and (2) affirms that the Receiving Party has not retained any
                 13     copies, abstracts, compilations, summaries or any other format reproducing or
                 14     capturing any of the Protected Material. Notwithstanding this provision, Counsel
                 15     are entitled to retain an archival copy of all pleadings, motion papers, trial,
                 16     deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                 17     and trial exhibits, expert reports, attorney work product, and consultant and expert
                 18     work product, even if such materials contain Protected Material. Any such archival
                 19     copies that contain or constitute Protected Material remain subject to this Protective
                 20     Order as set forth in Section 4 (DURATION).
                 21
                 22     14.      Any willful violation of this Order may be punished by civil or criminal
                 23     contempt proceedings, financial or evidentiary sanctions, reference to disciplinary
                 24     authorities, or other appropriate action at the discretion of the Court.
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                    12
                        DB2/ 37428241.4                STIPULATED PROTECTIVE ORDER
                    1
                    2   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                    3
                        Dated:            November 19, 2019   MORGAN, LEWIS & BOCKIUS LLP
                    4
                    5
                                                              By /s/ Daryl S. Landy
                    6                                            Daryl S. Landy
                                                                 Attorneys for Defendant
                    7                                            MORGAN STANLEY SMITH BARNEY
                                                                 LLC
                    8
                        Dated:            November 14, 2019   ROBINSON EMPLOYMENT LAW, PC
                    9
                 10
                                                              By /s/Michael C. Robinson
                 11                                              Michael C. Robinson
                 12                                             Lakesha L. Robinson
                                                                Attorneys for Plaintiff
                 13                                             DAVID DOUGHERTY

                 14
                 15
                 16     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                 17
                 18
                 19           November 20, 2019
                        DATED:_______________                      _________________________________
                 20                                                HON. MICHAEL R. WILNER
                                                                   United States Magistrate Judge
                 21
                 22
                 23
                 24
                 25
                 26
                 27
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                  13
                        DB2/ 37428241.4               STIPULATED PROTECTIVE ORDER
                    1                                          EXHIBIT A
                    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3
                    4            I, _____________________________ [full name], of _________________
                    5   [full address], declare under penalty of perjury that I have read in its entirety and
                    6   understand the Stipulated Protective Order that was issued by the United States
                    7   District Court for the Central District of California on [date] in the case of David
                    8   Dougherty v. Morgan Stanley Smith Barney, LLC, Case No: 2:19-cv-05504-JAK-
                    9   MRW. I agree to comply with and to be bound by all the terms of this Stipulated
                 10     Protective Order and I understand and acknowledge that failure to so comply could
                 11     expose me to sanctions and punishment in the nature of contempt. I solemnly
                 12     promise that I will not disclose in any manner any information or item that is
                 13     subject to this Stipulated Protective Order to any person or entity except in strict
                 14     compliance with the provisions of this Order.
                 15              I further agree to submit to the jurisdiction of the United States District Court
                 16     for the Central District of California for the purpose of enforcing the terms of this
                 17     Stipulated Protective Order, even if such enforcement proceedings occur after
                 18     termination of this action. I hereby appoint __________________________ [full
                 19     name] of _______________________________________ [full address and
                 20     telephone number] as my California agent for service of process in connection
                 21     with this action or any proceedings related to enforcement of this Stipulated
                 22     Protective Order.
                 23     Date: ______________________________________
                 24     City and State where signed: _________________________________
                 25     Printed name: _______________________________
                 26
                 27     Signature: __________________________________
                 28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
    COSTA MESA
                                                                     1
                        DB2/ 37428241.4                STIPULATED PROTECTIVE ORDER
